FILED
Dec 11, 2019
12:02 PM(CT)

TENNESSEE COURT OF
WORKERS' COMPENSATION
CLAIMS

 

TENNESSEE BUREAU OF WORKERS’ COMPENSATION
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

AT JACKSON

QUINCTIUS COBLE, ) Docket No. 2018-07-0542
Employee, )

V. )

PICTSWEET CO., ) State File No. 61181-2018
Employer, )

And )

TRAVELERS CASUALTY AND SURETY ) Judge Allen Phillips

Co., )
Carrier. )

 

COMPENSATION ORDER GRANTING SUMMARY JUDGMENT

 

This case came before the Court on Pictsweet’s Motion for Summary Judgment.
The issue is whether Pictsweet is entitled to summary judgment on grounds that Mr.
Coble’s injuries did not arise primarily out of his employment, an essential element of his
claim. For the following reasons, the Court grants Pictsweet’s motion.

Procedural History

Mr. Coble alleged an electric shock injury to his right knee, arm, and foot.
Pictsweet contested his claim. Mr. Coble requested an Expedited Hearing by a decision
on the record. The Court entered an Order Denying Benefits, holding that Mr. Coble did
not establish he would likely prevail in establishing his injuries arose primarily out of his
employment.

Pictsweet then filed this Motion for Summary Judgment. At the same time, it filed
a statement of undisputed facts with citations to the record and proof that it served Mr.
Coble with a copy of Tennessee Rules of Civil Procedure 56 under Tennessee
Compilation Rules and Regulations 0800-02-21-.18(1)(a) (August, 2019)(a moving party
must provide a self-represented non-moving party with a copy of the rule upon which a
dispositive motion is based). Mr. Coble did not file a response to the motion.
The Court heard argument on the motion on December 10, 2019. At that time, Mr.
Coble acknowledged receiving the motion and a copy of Rule 56.

Facts
The Court summarizes the relevant undisputed material facts as follows:

e Mr. Coble selected Physicians Quality Care (PQC) from a panel of physicians
offered by Pictsweet.
Dr. Peter Gardner was Mr. Coble’s treating physician at PQC.

e Dr. Gardner signed a causation letter stating that Mr. Coble’s diagnosis and need
for medical treatment did not primarily arise out of his employment at Pictsweet.

e In its decision on the record, this Court made the following findings of fact and
conclusions of law:

“Here, the only medical expert opinion is that of Dr. Gardner, who said Mr.
Coble’s injury is not work-related. Instead, he attributed Mr. Coble’s foot
problems to uncontrolled diabetes. Therefore, Mr. Coble did not establish that he
would likely prevail as to whether his injuries, to a reasonable degree of medical
certainty, arose primarily out of his employment at Pictsweet.”

e Mr. Coble did not appeal the Expedited Hearing Order.
Analysis

The Court recognizes Mr. Coble has chosen to represent himself, as is his right.
However, unrepresented litigants must comply with the same standards to which
represented parties must adhere. Watson v. City of Jackson, 448 S.W.3d 919, 926 (Tenn.
Ct. App. 2014). This includes complying with the same substantive and procedural rules
that represented parties are expected to observe. Hessmer v. Hessmer, 138 8.W.3d 901,
903 (Tenn. Ct. App. 2003). Here, Mr. Coble did not respond to Pictsweet’s motion as
required by Tennessee Rules of Civil Procedure 56.03; thus, the Court must consider
Pictsweet’s motion and its statement of material facts unopposed.

So considered, the Court first acknowledges that summary judgment is appropriate
“if the pleadings, depositions, answers to interrogatories, and admissions on file, together
with the affidavits, if any, show that there is no genuine issue as to any material fact and
that the moving party is entitled to a judgment as a matter of law.” Tenn. R. Civ. P. 56.04
(2019). As the moving party, Pictsweet must do one of two things to prevail on its
motion: (1) submit affirmative evidence that negates an essential element of Mr. Coble’s
claim, or (2) demonstrate that Mr. Coble’s evidence is insufficient to establish an
essential element of his claim. Tenn. Code Ann. § 20-16-101 (2019); see also Rye v.
Women’s Care Ctr. of Memphis, MPLLC, 477 S.W.3d 235, 264 (Tenn. 2015).
One essential element of Mr. Coble’s claim is that he must show his injury arose
primarily out of his employment at Pictsweet. To prove this, he must establish to a
reasonable degree of medical certainty that his work contributed more than fifty percent
in causing his injury or need for medical treatment when considering all causes. “Shown
to a reasonable degree of medical certainty” means that, “in the opinion of the treating
physician, it is more likely than not considering all causes as opposed to speculation or
possibility.” Tenn. Code Ann. § 50-6-102(14)(A)-(D).

Here, the undisputed facts are that Dr. Gardner stated Mr. Coble’s injury, to a
reasonable degree of medical certainty, did not primarily arise out of his employment but
was instead related to uncontrolled diabetes. This is the only medical opinion in the
record, and it negates the essential element of causation that Mr. Coble must establish to
prevail. Therefore, the Court holds Pictsweet is entitled to summary judgment as a matter
of law.

IT IS ORDERED AS FOLLOWS:

1. Pictsweet’s Motion for Summary Judgment is granted, and Mr. Coble’s claim is
dismissed with prejudice to its refiling.

2. Absent appeal, this order shall become final thirty days after entry.
3. The Court taxes the $150.00 filing fee to Pictsweet under Tennessee Compilation
Rules and Regulations 0800-02-21-.06 payable to the Clerk within five days of

this order becoming final.

4. Pictsweet shall prepare and submit the SD-2 with the Clerk within ten days of the
date of judgment.

ENTERED December 11, 2019.

  

 

JUDGE ALLEN PHIL
Court of Workers’ Compensation Claims
CERTIFICATE OF SERVICE

I certify that a copy of this Order was sent as indicated on December 11, 2019.

 

 

 

 

 

 

 

 

 

Name Via Via Service Sent To:
Mail Email
Quinctius Coble, xX 84 Birch St.
Self-Represented Employee Brownsville, TN 38012
Paul T. Nicks, x pnicks@travelers.com
Employer’s Attorney jschmidt@travelers.com
/ ) {
Yin Moe
Penny Shrum, Court Clerk
Wc.courtclerk@tn.gov

 
 

Compensation Hearing Order Right to Appeal:

If you disagree with this Compensation Hearing Order, you may appeal to the Workers’
Compensation Appeals Board or the Tennessee Supreme Court. To appeal to the Workers’
Compensation Appeals Board, you must:

1. Complete the enclosed form entitled: “Compensation Hearing Notice of Appeal,” and file
the form with the Clerk of the Court of Workers’ Compensation Claims within thirty
calendar days of the date the compensation hearing order was filed. When filing the
Notice of Appeal, you must serve a copy upon the opposing party (or attorney, if
represented).

2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
calendar days after filing of the Notice of Appeal. Payments can be made in-person at
any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
alternative, you may file an Affidavit of Indigency (form available on the Bureau’s
website or any Bureau office) seeking a waiver of the filing fee. You must file the fully-
completed Affidavit of Indigency within ten calendar days of filing the Notice of
Appeal. Failure to timely pay the filing fee or file the Affidavit of Indigency will
result in dismissal of your appeal.

3. You bear the responsibility of ensuring a complete record on appeal. You may request
from the court clerk the audio recording of the hearing for a $25.00 fee. A licensed court
reporter must prepare a transcript and file it with the court clerk within fifteen calendar
days of the filing the Notice of Appeal. Alternatively, you may file a statement of the
evidence prepared jointly by both parties within fifteen calendar days of the filing of the
Notice of Appeal. The statement of the evidence must convey a complete and accurate
account of the hearing. The Workers’ Compensation Judge must approve the statement
of the evidence before the record is submitted to the Appeals Board. If the Appeals
Board is called upon to review testimony or other proof concerning factual matters, the
absence of a transcript or statement of the evidence can be a significant obstacle to
meaningful appellate review.

4. After the Workers’ Compensation Judge approves the record and the court clerk transmits
it to the Appeals Board, a docketing notice will be sent to the parties. The appealing
party has fifteen calendar days after the date of that notice to submit a brief to the
Appeals Board. See the Practices and Procedures of the Workers’ Compensation
Appeals Board.

To appeal your case directly to the Tennessee Supreme Court, the Compensation Hearing
Order must be final and you must comply with the Tennessee Rules of Appellate
Procedure. If neither party timely files an appeal with the Appeals Board, the trial court’s
Order will become final by operation of law thirty calendar days after entry. See Tenn.
Code Ann. § 50-6-239(c)(7).

For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.
AFFIDAVIT OF INDIGENCY

 

 

Tennessee Bureau of Workers’ Compensation
220 French Landing Drive, I-B
Nashville, TN 37243-1002
800-332-2667

naving been duly sworn according to law, make oath that

because of my poverty, | am unable to bear the costs of this appeal and request that the filing fee to appeal be

waived. The following facts support my poverty.

1. Full Name:

 

3. Telephone Number:

5. Names and Ages of All Dependents:

 

 

 

 

6. | am employed by:

2. Address:

 

4. Date of Birth:

Relationship:
Relationship:
Relationship:

Relationship:

 

 

 

 

 

 

My employer’s address is:

My employer’s phone number is:

 

 

7. My present monthly household income, after federal incom and social security taxes are deducted, is:

$

8. | receive or expect to receive money from the following sources:

AFDC $
SSI $
Retirement $
Disability $

Unemployrnent $
Worker’s Comp.$
Other $

LB-1108 (REV 11/15)

per month
per month
per month
per month
per month
per month

per month

beginning

 

beginning

 

beginning

 

beginning

 

haginning

 

beginning

 

beginning

 

RDA 11082
9. My expenses are:

 

 

 

Rent/House Payment $ per month Medical/Dental $ per month

Groceries $ per month Telephone $ per month

Electricity $ per month School Supplies $ per month

Water $ per month Clothing $ per month

Gas $ per month Child Care $ per month

Transportation $ per month Child Support $ per month

Car $ per month

Other $ per month (describe: )
10. Assets:

Automobile $ (FMV)

Checking/Savings Acct. $

House $ (FMV)

Other $ Describe:

 

11. My debts are:

Amount Owed To Whorn

 

 

 

 

 

 

 

 

| hereby declare under the penalty of perjury that the foregoing answers are true, correct, and complete
and that | am financially unable to pay the costs of this appeal.

 

APPELLANT

Sworn and subscribed before me, a notary public, this

day of , 20

 

NOTARY PUBLIC

My Commission Expires:

LB-1108 (REV 11/15) RDA 11082
LB-1103

 

COMPENSATION HEARING NOTICE OF APPEAL
Tennessee Division of Workers’ Compensation

www.tn.gov/labor-wfd/wcomp.shtml
wc.courtclerk@tn.gov
1-800-332-2667
Docket #:

State File #/YR:

 

Employee

 

Employer

Notice
Notice is given that

 

[List name(s) of all appealing party(ies) on separate sheet if necessary]

appeals the order(s) of the Court of Workers’ Compensation Claims at

 

to the Workers’ Compensation Appeals Board.
[List the date(s) the order(s) was filed in the court clerk’s office]

Judge

 

Statement of the Issues
Provide a short and plain statement of the issues on appeal or basis for relief on appeal:

 

 

 

List of Parties

 

 

 

 

Appellant (Requesting Party): At Hearing: _lEmployerL ]Employee
Address: oe

Party’s Phone: Email:

Attorney’s Name: BPR#:
Attorney's Address: Phone:

 

Attorney’s City, State & Zip code:

 

Attorney’s Email:

 

* Attach an additional sheet for euch additional Appellant *

rev. 10/18 Page 1 of 2 RDA 11082
Employee Name: SF#: DOI:

 

Appellee(s)
Appellee (Opposing Party):_ At Hearing: [Jem ployer__]Em ployee

Appellee’s Address:

 

 

 

Appellee’s Phone: Email:
Attorney’s Name: BPR#:
Attorney’s Address: Phone:

 

Attorney’s City, State & Zip code:

 

Attorney’s Ernail:

 

* Attach an additional sheet for each additional Appellee *

CERTIFICATE OF SERVICE

I, , certify that | have forwarded a true and exact copy of this
Compensation Hearing Notice of Appeal by First Class, United States Mail, postage prepaid, to all
parties and/or tneir attorneys in this case in accordance with Rule 0800-02-22.01(2) of the Tennessee
Rules of Board of Workers’ Compensation Appeals on thisthe —s_ dayof , 20 _

 

[Signature of appellant or attorney for appellant]

 

Attention: This form should only be used when filing an appeal to the Workers’ Compensation Appeals
Board. If you wish to appeal a case to the Tennessee Supreme Court, please utilize the form provided by
the Court which can be found on their website at the following address:
http://www.tncouris.gov/sites/default/files/docs/notice_of appeal - civil or criminal.pdf

 

LB-1103 rev. 10/18 Page 2 of 2 RDA 11082